Case 1:18-cv-00731-JJM Document 91-11 Filed 02/24/21 Page 1 of 6

Exhibit 9
 

In the Matter Of:
SERV.OF JESUS AND MARY vs THE NATIONAL PIL.

1: bR-C WATS

 

FATHER PAUL L. KRAMER
June 25, 20/9

 

Confidential

 

 

LY 800.211.DEPO (3376)
<P EsquireSolutions.com

DEPOSITION SOLUTIONS

 

 
ou Oo UW F&F WwW NHN pf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:18-cv-00731-JJM Document 91-11 Filed 02/24/21 Page 3 of 6

FATHER PAUL L. KRAMER Confidential June 25, 2019
SERV. OF JESUS AND MARY vs THE NATIONAL PIL. 116

 

and weaving them together into an article and taking
that and combining them into something else and weaving
it into something bigger until it turns into a book.

Q. The Twitter posting that's a part of
has a post date of September lst, 2017?

A. Yes.

Q. Is it fair to say you were working on this
white paper long before September lst, 2017?

A. “Long before." On this particular thing I
wouldn't say long before, but I think some of the
material in it came from other similar articles that I
wrote before.

Q. In the past prior to this September lst?

A. Yeah.

Q. I'd like to turn to the actual, would you
call it -- would you call it a white paper? How would
you refer to it? An article?

A. I just called it an article I think.

Q. We'll call it an article then. Page 15 of
the article?

A. Do these pages have numbers?

Q. No.

MR. LARKIN: No. Are you including the
cover page?

MR. KLOSS: Not including the Twitter

 

 

 

Zz ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions. com
ow o8 ~1 A UW fF WwW NE

NN NY N NM NM FP FP FP FP FP FP YF FP PP
um WwW NY FP © © OH HA UM RB WwW NY FP Oo

Case 1:18-cv-00731-JJM Document 91-11 Filed 02/24/21 Page 4 of 6

FATHER PAUL L. KRAMER Confidential June 25, 2019
SERV. OF JESUS AND MARY vs THE NATIONAL PIL. 117

 

page. The top of page 15 reads "does not
heed the warning and the sword comes."

MR. LARKIN: That's it right there.

THE WITNESS: This one? Are we on the
right page? The middle paragraph starts with
"meanwhile"?

MR. KLOSS: Yes.

THE WITNESS: Okay.

BY MR. KLOSS:

Q. On this page, on the bottom paragraph there's
a sentence that says "the NPV is now silencing and
opposing the most important part of the message of
Fatima, namely the part in the Third Secret about the
apostasy led by a heretic anti-Pope whose radical
reforms will cause massive defection of the conciliar
hierarchy from Catholicism to the dogma-free New
Religion, foretold by Pope St. Pius X in Notre charge
apostolique?

A. Yeah.

Q. Did I read that correctly?

A. Yes.

Q. As we discussed earlier, it's your position
that Jorge Bergoglio, also known as Pope Francis, is the
heretic anti-Pope; is that correct?

A. Yes.

Zz ESQUIRE 800.21 1.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

 

 

 
Case 1:18-cv-00731-JJM Document 91-11 Filed 02/24/21 Page 5 of 6

FATHER PAUL L. KRAMER Confidential June 25, 2019
SERV. OF JESUS AND MARY vs THE NATIONAL PIL. 118

 

 

ow wo wal An WwW FPF WwW NH FE

MN NM NY N ND FP FEF FEF FP FP EP BP FP FF
ui hk WN EF CO bb fof SH A UF WwW NY FEF oO

 

Q. Three pages later on page 18, if you could --
I could read it to you. Would that be easier if I read
Since I'm referring to it? On page 18, you also wrote
that “by providing a venue for the pro-Bergoglio
propagandists, the NPV is attacking the Fatima message

at its heart, correct? Do you hold that belief?

A. Let me see the context of what we're
reading.

Q. sure.

A. How many pages?

Q. Three pages later. Keep going.

 

A. "By providing a"... yes.

Q. You hold the belief that Pope -- by providing
a venue for the pro-Bergoglio propagandists, the NPV is
attacking the Fatima message at its heart?

A. Yes.

Q. That is because the Third Secret reveals
that, as you wrote farther down in the same page "Satan

will penetrate to the highest level in the church.”

A. Where are we? Same page? Oh, yes.
Q. Correct?
A. Yes.

Q. And by "Satan penetrating to the highest
levels of the church,” you were referring to the

elevation of Jorge Bergoglio as Pope Francis, correct?

 

 

ZQ ESQUIRE 800.21 1.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com
ow @o@ +1 HD UW FPF WwW NH

YM NY N NM NY FP BF FP FP FP FP FP EF »
u fF WwW NY FEF OS b&b oO KN KH UF WY NY FP OS

Case 1:18-cv-00731-JJM Document 91-11 Filed 02/24/21 Page 6 of 6

FATHER PAUL L. KRAMER Confidential June 25, 2019

 

 

 

SERV. OF JESUS AND MARY vs THE NATIONAL PIL. 119

MR. LARKIN: Objection.

A. I would not make an exact equivalent of
that. That's part of it. Yes, it's true but there's
more to it than just that.

Q. Let me rephrase then. Jorge Bergoglio being
elevated to Pope Francis is a part of Satan penetrating
the highest levels of the church?

A. Absolutely, yes.

Q. So you would agree that NPV has a
fundamentally different interpretation of the Fatima
message than you do?

A. They, I will say -- I don't know if I can
say they have a fundamentally different interpretation
but they don't make -- they don't tie the last stitch as
I do.

Q. What's the last stitch?

A. That they will say that, yes, the Fatima
message foretells the apostasy in the church but the
distinction that they failed to make is that the
apostasy in the church that's taking place, is not as in
past centuries. Apostasy was when a particular church

of a region or whatever would fall away from the church

 

and leave the church but now it's a large part of the
hierarchy itself that is defecting from Catholicism but

calling itself the Catholic Church, and the church is

 

 

Zz ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com
